Citation Nr: 1416180	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-38 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection a respiratory disability including allergic rhinitis and asthma.  

2.  Entitlement to service connection for a respiratory disability to include allergic rhinitis and asthma.  

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected residuals, fractured left ankle, s/p ORIF.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1989 to January 1993.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of June 2008 and January 2009 rating decisions issued by the RO.  

In addition to the claims on appeal, the January 2009 rating decision denied the Veteran's claim of service connection for depression.  The Veteran filed a timely Notice of Disagreement and a Statement of the Case (SOC) was issued that denied the Veteran's claims of service connection for a respiratory condition, PTSD, hypertension, and depression.  

In his VA Form 9, the Veteran explicitly provided that he did not want to appeal all of the issues listed on the SOC, but instead, only wanted to appeal the issues of service connection for a respiratory condition, PTSD and hypertension.  Subsequently, a Supplemental Statement of the Case was issued that did not include the claim for depression.  

To the extent that the June 2010 Statement of Accredited Representative listed service connection for depression on the title page, the representative did not brief the issue.  In the January 2014 Appellant's brief, the representative neither listed nor briefed the issue of service connection for depression.  
Accordingly, the totality of the evidence establishes that the Veteran did not perfect an appeal as to his claim of service connection for depression and had no intention to perfect his appeal.  As such, the claim is not currently on appeal.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic files reveal additional VA treatment records.  

The RO indicated that it reviewed the additional treatment records prior to the issuance of the April 2012 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  

The reopened claim of service connection for a respiratory disorder including rhinitis and asthma and the claim of service connection for hypertension are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In a final decision issued in September 1999, the Board denied the Veteran's claim of service connection for a respiratory disability including allergic rhinitis and asthma.  

2.  The evidence added to the record since the September 1999 Board decision, when considered by itself or in connection with evidence previously assembled, relates to a previously unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for a respiratory disability including allergic rhinitis and asthma.    

3.  The Veteran has not been diagnosed with PTSD.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the September 1999 Board decision to reopen the claim of service connection for a respiratory disability including allergic rhinitis and asthma.  38 U.S.C.A. §§ 5108, 7104(a) (West 2002); 38 C.F.R. § 3.156(a), 20.1100(a), 20.1104 (2013).

2.  The Veteran is not shown to have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In light of the favorable action taken hereinbelow in regard to the application to reopen the claim of service connection for a respiratory disability including allergic rhinitis and asthma, further discussion of VCAA is not necessary.  

In regard to the remaining claim, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  

The RO provided VCAA notice letters to the Veteran in January and March 2008, prior to the initial adjudication of the claim in June 2008, and in October 2008, prior to the adjudication of the claim in January 2009.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection for PTSD, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In addition, the notice letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have also been satisfied.  All available service treatment records and VA treatment records were obtained.  Also of record are the Veteran's lay statements.  There is no identified relevant evidence that has not been obtained.

As to whether a VA examination was warranted, under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

As will be discussed below, there was no competent evidence of a current disability and there was sufficient evidence of record to make a determination on the claim.  As such, an examination was not warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


New and Material Evidence

The Board denied the Veteran's original claim of service connection for a respiratory disability including allergic rhinitis and asthma in a September 1999 decision on the basis that there was no evidence of a chronic respiratory disorder in service or a continuity of the disability after service.  

The decision was final as of the date it was issued.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  

Since the September 1999 decision, evidence has been received, including lay statements, VA treatment records, and the December 1997 VA examination report.  

Although the December 1997 VA examination report was of record prior to the Board decision, it did not contain the second and third pages of the report.  

The additional pages, received after the September 1999 decision, included additional information regarding the onset of a respiratory condition in service and diagnoses of allergic rhinitis and reactive airway disease.  This evidence raises a reasonable possibility that the Veteran had a chronic respiratory disability manifest in service that continued thereafter.  

This evidence is new in that it was not of record at the time of the September 1999 decision.  The evidence is also material because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran had a respiratory disorder in service and experienced continued manifestations since service.  

As such, the Board finds that the old and new evidence of record, considered as a whole, triggers VA's duty to assist to provide an adequate medical opinion in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  

For those reasons, the Board finds that the evidence received since September 1999 warrants reopening of the Veteran's claim of service connection for a respiratory disability including allergic rhinitis and asthma, as it is new and material within the meaning of 38 C.F.R. § 3.156(a).



PTSD

The Veteran asserts that he has PTSD as a result of being away from his family and children, being forced to live under less than tolerable conditions, and being propositioned by homosexual males while in service.  

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

There are, however, particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  

Those requirements are: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  

38 C.F.R. § 3.304(f). 38 C.F.R. § 4.125 provides that if a diagnosis of a mental disorder does not conform to DSM-IV or is not supported by findings in an examination report, the report should be returned to the examiner to substantiate the diagnosis.  In this case, however, as shown below, there is no medical evidence diagnosing PTSD.

The Veteran contends that he has PTSD, but acknowledged in his January 2008 claim that he did not have a formal diagnosis if PTSD.  Veterans are competent to testify as to some matters of diagnosis and etiology, in particular those of a simple or observable nature.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

With regard to PTSD, however, a complex disorder involving psychiatric symptoms, the applicable regulation requires medical evidence diagnosing PTSD and the Court has stated, "It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The Veteran's testimony is therefore not competent in this regard.  Furthermore, the Veteran also denied having PTSD on psychological evaluation in April 2011.  For the following reasons, the competent evidence in this case reflects that the Veteran does not have PTSD.

In August 2008, the Veteran had a positive PTSD screening.  However, the VA psychologist opined that additional assessment did not support a diagnosis of PTSD.  

On evaluation, the Veteran reported that he did not serve in combat and alleged that his PTSD was caused by finding out that his wife was unfaithful to him while he was in service.  He indicated that he subsequently encountered other soldiers who found out that their spouses were also unfaithful while they were in service and that this made him feel angry.  

The Veteran reported ongoing difficulty walking away from anger provoking situations, including when his truck was in the shop, was not fixed on time, and was more expensive than he had anticipated.  

The Veteran further reported feeling trapped financially.  He denied having nightmares, and the only flashbacks that he experienced were related to his current situation with his truck.  

Based on an evaluation of the Veteran, the psychologist opined that the Veteran did not meet the criteria for PTSD because he had no bona fide trauma, no combat, no re-experiences, and no persistent autonomic arousal except for anger.  

The psychologist further opined that what the Veteran experienced was a manifestation of his anger control issues and not PTSD.  

The above reflects that the weight of the evidence is against a finding that the Veteran has PTSD.  The most probative evidence indicates that the Veteran does not have PTSD, in particular, the opinion of the August 2008 VA psychologist who gave a thorough and reasoned explanation for the conclusion that the Veteran does not have PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

Thus, the competent evidence does not reflect that the Veteran has a diagnosis of PTSD; and moreover, there was sufficient evidence in the record, including the August 2008 VA psychological evaluation, to make a determination on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In regard to a psychiatric disorder other than PTSD, the Veteran has been diagnosed with depressive disorder.  As the Veteran filed a claim for service connection for depression and did not perfect his appeal, a discussion of depression is not warranted at this time.  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for PTSD because of the lack of evidence of a current disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

As new and material evidence has been received to the reopen the claim of service connection for a respiratory disability including allergic rhinitis and asthma, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

Service connection for PTSD is denied.  



REMAND

The Veteran asserts that his current hypertension and respiratory disability including allergic rhinitis and asthma are due to service or his service-connected disabilities.  

In regard to the respiratory disabilities, the Veteran's service treatment records show that, in May and September 1992, the Veteran complained of shortness of breath while cutting the grass.  A diagnosis of reactive airway disease, largely secondary to inhalation was rendered.  He was treated with an inhaler, put on a limited physical profile, and was given surgical masks to use when cutting grass.  

The Veteran testified in June 1998 that he had no respiratory problems or allergies prior to service and that, during service, he developed respiratory disorders, to include asthma and allergic rhinitis that have continued thereafter.    

A review of the Veteran's VA treatment records shows treatment for respiratory disorders, to include asthma, allergic rhinitis, and reactive airway disease starting shortly after separation and continuing thereafter.  A May 1994 emergency room record revealed a diagnosis of seasonal allergies and questionable asthma.  A diagnosis of rule out asthma was rendered in November 1995 and a July 1996 treatment record contained a diagnosis of asthma with a notation that the Veteran had asthma for three years.  

Based on the foregoing, the Board finds that a medical examination and opinion is necessary to determine the nature and likely etiology of the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the hypertension, the Veteran's primary contention is that his hypertension is due to weight gain associated with the service-connected residuals, fractured left ankle, s/p ORIF.  He reports having elevated blood pressure during service and in connection with medical treatment shortly thereafter.    

The Board notes that the Veteran fractured his left ankle in August 1990 and was separated from service for failure to meet Army body composition/weight standards in January 1993.  

The Veteran's service treatment records contained blood pressure readings of 130/60 in May 1991 and 130/90 in December 1991.  

After service, on VA examination in January 1994, the Veteran again presented with a pressure reading of 130/90.  

The VA treatment records from September 1996 revealed blood pressure readings from April to September 1996 of 133/80, 143/85, and 145/74.  An April 1999 emergency room treatment record contained a blood pressure reading of 125/66 and an October 1999 emergency room treatment record contained blood pressure readings of 123/72 and 140/70.  

Based on the foregoing, the Board finds that a medical examination and opinion is necessary to determine the nature and likely etiology of the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the claimed respiratory disorder and hypertension since service.  

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.  

2.  The RO should then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed respiratory disorder. 

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.  

The examiner should list all current diagnoses related to the Veteran's respiratory system, to include asthma, allergic rhinitis, reactive airways disease, and seasonal allergies.  

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that a respiratory disorder had its clinical onset during service or otherwise is related to an injury or other event or incident of service.

The examiner is asked to address the Veteran's service treatment records from May and September 1992 and VA treatment records from May 1994, November 1995, and July 1996 referable to his claimed respiratory disorder.  

If the examiner must resort to speculation to answer any questions, he or she should so indicate and explain why it would be speculative to respond.  

The examiner is also requested to provide a rationale for any opinion expressed.

3.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed hypertension. 

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.  

The examiner should provide the following opinions: 

A)  Whether it is at least as likely as not (a 50 percent probability or greater) that hypertension had its clinical onset during service or otherwise is related to and event or incident of that service.

The examiner should address whether hypertension was manifested within one year of separation from service (i.e. January 1994).  

The examiner should also address the blood pressure readings from the Veteran's service treatment records, to include a blood pressure reading of 130/90 from December 1991.  

B)  Whether it is at least as likely as not (a 50 percent probability or greater) that the claimed hypertension was caused by, or aggravated by, the service-connected residuals, fractured left ankle, s/p ORIF.  

If the examiner determines that the Veteran experienced weight gain as a result of the left ankle disability, the examiner should include whether the weight gain associated with the left ankle disability caused or aggravated the Veteran's hypertension, in formulating his or her opinion.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of aggravation.

If the examiner must resort to speculation to answer any questions, he or she should so indicate and explain why it would be speculative to respond.  

The examiner is also requested to provide a rationale for any opinion expressed.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


